NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

E. K. WADE,                                     No. 19-15868

                Plaintiff-Appellant,            D.C. No. 3:10-cv-00425-WHA

 v.
                                                MEMORANDUM*
WOODY GILLILAND; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      E. K. Wade appeals pro se from the district court’s post-judgment order

denying relief from its June 24, 2010 pre-filing order. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Puente Ariz. v. Arpaio,

821 F.3d 1098, 1103 (9th Cir. 2016) (denial of preliminary injunction); Sch. Dist.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993)

(denial of reconsideration under Federal Rule of Civil Procedure 60(b)). We may

affirm on any basis supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008), and we affirm.

      Denial of Wade’s motion for injunctive relief from the district court’s pre-

filing order was not an abuse of discretion because Wade failed to demonstrate any

basis for such relief. See Jackson v. City & County of San Francisco, 746 F.3d

953, 958 (9th Cir. 2014) (plaintiff seeking preliminary injunction must establish

that he is likely to succeed on the merits, among other requirements); Latshaw v.

Trainer Wortham & Co., Inc., 452 F.3d 1097, 1102-03 (9th Cir. 2006) (explaining

requirements for Rule 60(b)(6) relief).

      We do not consider the underlying pre-filing order because the notice of

appeal is untimely as to that order. See Fed. R. App. P. 4(a)(1)(B) (setting forth

applicable 60-day time for filing notice of appeal); Stephanie-Cardona LLC v.

Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely

notice of appeal is a non-waivable jurisdictional requirement.”).

      Wade’s motion for reconsideration is denied.

      AFFIRMED.




                                          2                                   19-15868